             Case 3:21-cv-00176-RFB-CLB Document 117 Filed 06/30/21 Page 1 of 2



1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green, and Fox (NDOC Defendants)

9                             UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                        Case No. 3:21-cv-00176-RFB-CLB

12                        Plaintiff,
                                                          NDOC DEFENDANTS’
13   v.                                                  NOTICE OF IN-CAMERA
                                                      SUBMISSION OF DEFENDANTS’
14   CHARLES DANIELS, DIRECTOR,                              DRUG CHART
     NEVADA DEPARTMENT OF
15   CORRECTIONS, ET AL.,

16                   Defendants.

17            Defendants Charles Daniels, Harold Wickham, William Gittere, William Reubart,

18   David Drummond, Dr. Michael Minev, Dr. David Green, and Linda Fox (collectively,

19   “NDOC Defendants”), by and through counsel, Aaron D. Ford, Attorney General for the

20   State of Nevada, and D. Randall Gilmer, Chief Deputy Attorney General, hereby bring this

21   notice of in-camera submission of a chart identifying each drug quantity, order/purchase

22   date, received date and expiration date relating to the Execution Protocols.

23            A partially redacted version of this chart was filed as “Attachment 3” to the

24   Declaration of Linda Fox, Pharmacy Director of the Nevada Department of Corrections

25   Pursuant to Minute Order dated June 30, 2021 (ECF No. 115) filed concurrently herewith.

26   /././

27   /././

28   /././


                                             Page 1 of 2
     Case 3:21-cv-00176-RFB-CLB Document 117 Filed 06/30/21 Page 2 of 2



1     For the Court’s review, an unredacted version of this chart is being filed in-camera.

2     Respectfully submitted on this 30 th day of June, 2021, by:

3                                      AARON D. FORD
                                       Attorney General
4
                                       By:   /s/ D. Randal Gilmer
5                                            D. Randall Gilmer (Bar No. 14001)
                                             Chief Deputy Attorney General
6                                            Attorneys for NDOC Defendants

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        Page 2 of 2
